DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Status of Claims
No claims have been amended.  Thus, claims 1-6 and 8-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Mr. Dustin Shunta on September 17, 2021.
The application has been amended as follows: 
12. (Currently Amended) The monitoring device of claim [[7]] 1, further comprises a power source arranged to power the monitoring device, wherein the power source comprises at least one replaceable battery cell.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Barton et al. [U.S. Patent Publication 2019/0102735], discloses a monitoring device reporting monitored parameter data during certain time intervals (paragraph 0030). The second most similar art of record, Martinez de Velasco Cortina et al. [U.S. Patent Publication 2015/0294210], discloses the use of a UHF range for the scanning of information from an NFC enabled device for toll collection (paragraph 0073). However, no art of record discloses the sensing module intermittently detects the condition of the object and the wireless communication module is deactivated when the hibernation mode nor a dual-band RFID tag operable in a first frequency band and a second frequency band wherein the first frequency band is a high-frequency radio band for identification and the second frequency band is a ultra-high- frequency radio band for locating the monitoring device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                     
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689